
	

113 HR 554 IH: Superstorm Sandy Mortgage Relief Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 554
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Jeffries
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide relief to homeowners affected by Superstorm
		  Sandy who have mortgages insured by the FHA, or owned or guaranteed by Fannie
		  Mae or Freddie Mac, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Superstorm Sandy Mortgage Relief Act
			 of 2013.
		2.Requirement to
			 offer forbearance to affected homeowners
			(a)RequirementThe Secretary of Housing and Urban
			 Development and the Director of the Federal Housing Finance Agency shall each
			 carry out a program under this section to notify mortgagors under covered
			 mortgages of the availability of forbearance under the program and to offer and
			 provide such relief upon a request by an eligible homeowner.
			(b)Covered
			 mortgageFor purposes of this section, the term covered
			 mortgage means a mortgage—
				(1)that is secured by
			 a one- to four-family dwelling that—
					(A)is the principal
			 residence of the mortgagor; and
					(B)is located within
			 an area for which a major disaster was declared pursuant to section 401 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170) as a result of Hurricane Sandy; and
					(2)that is—
					(A)insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.); or
					(B)owned or guaranteed by the Federal National
			 Mortgage Association or the Federal Home Loan Mortgage Corporation.
					(c)Eligible
			 homeownerFor purposes of this section, the term eligible
			 homeowner means a mortgagor under a covered mortgage whose—
				(1)household
			 experienced a disruption in income as a result of Hurricane Sandy, as
			 determined in accordance with guidelines issued pursuant to subsection (k);
			 or
				(2)residence that secures the mortgage was
			 damaged as a result of Hurricane Sandy, as determined in accordance with
			 guidelines issued pursuant to subsection (k).
				(d)NotificationUnder the program under this section, the
			 applicable agency heads shall require each mortgagee of a covered mortgage to
			 notify the mortgagor under the mortgage in writing, not later than the
			 expiration of the 60-day period beginning on the date of the enactment of this
			 Act and in such form as the applicable agency heads shall require pursuant to
			 guidelines issued under subsection (k)—
				(1)that the mortgage
			 is a covered mortgage that may be eligible for forbearance relief under the
			 program under this section;
				(2)of the
			 requirements for eligible homeowners to qualify for such relief;
				(3)of the terms of
			 such relief; and
				(4)how to request
			 such relief.
				(e)Request for
			 reliefThe applicable agency
			 heads shall, by guidelines issued under subsection (k), provide for mortgagors
			 under covered mortgages to submit requests, during the 6-month period beginning
			 on the date of the enactment of this Act, to the mortgagees of such mortgages
			 for forbearance relief under the program under this section.
			(f)DeterminationUpon
			 receipt of a request made by a mortgagor under a covered mortgage for
			 forbearance relief under the program under this section that is submitted
			 during the period referred to in subsection (e), the mortgagee shall promptly
			 determine whether the mortgagor is an eligible homeowner and immediately notify
			 the mortgagor in writing of such determination.
			(g)Requirement To
			 offer forbearanceIf,
			 pursuant to a request for relief submitted pursuant to subsection (e) with
			 respect to a covered mortgage, the mortgagee for the mortgage determines that
			 the mortgagor under the mortgage is an eligible homeowner, the mortgagee shall,
			 together with the notification required under subsection (f) submit to the
			 eligible homeowner a written offer for forbearance that meets the requirements
			 of subsection (h).
			(h)Terms of
			 forbearance
				(1)In
			 generalAn offer for
			 forbearance with respect to a covered mortgage meets the terms of this
			 subsection only if—
					(A)the forbearance
			 provides for the suspension of payments due under the mortgage for a period
			 having a duration that is not shorter than 4 months nor longer than 12 months;
			 and
					(B)the offer provides
			 for forbearance and terms, requirements, and procedures for such forbearance
			 that otherwise comply with guidelines issued by the Secretary and the Director
			 pursuant to paragraph (2) of this subsection.
					(2)Establishment of
			 termsThe applicable agency heads shall, by guidelines issued
			 pursuant to subsection (k), provide for the terms, requirements, and procedures
			 for forbearance offered under the program under this section. Such guidelines
			 shall provide that—
					(A)such forbearance
			 shall be in manner provided under, and subject to the terms of, the provisions
			 of Mortgagee Letter 2002–17 of the Secretary (regarding Special
			 Forbearance: Program Changes and Updates) relating to Type I Special
			 Forbearance, except that—
						(i)an
			 offer of forbearance under the program under this section shall only provide
			 relief described in paragraph (1)(A) of this subsection;
						(ii)any
			 requirement under such Mortgagee Letter relating to delinquency of the mortgage
			 or payments due and unpaid shall not apply to the program under this section;
			 and
						(iii)the terms of
			 such Mortgagee Letter shall apply with respect to mortgages described in
			 subsection (b)(2)(B) and to the Director in the same manner and to the same
			 extent that such Mortgagee Letter applies to mortgages described in subsection
			 (b)(2)(A) and the Secretary; and
						(B)the period
			 referred to in paragraph (1)(A) of this subsection may cover periods for which
			 payments due under the mortgage were not paid that occurred before the request
			 for relief under the program was submitted, including periods occurring before
			 the date of the enactment of this Act.
					(i)Other
			 forbearanceThis section may not be construed to prevent an
			 eligible homeowner and the mortgagee for the covered mortgage of such eligible
			 homeowner from agreeing to any other terms of forbearance, regardless of
			 whether such eligible homeowner made a request under subsection (e) or received
			 an offer of forbearance pursuant to subsection (g).
			(j)Other
			 definitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)Applicable
			 agency headThe term applicable agency head
			 means—
					(A)the Secretary,
			 with respect to a covered mortgage described in subsection (b)(2)(A);
			 and
					(B)the Director, with respect to a covered
			 mortgage described in subsection (b)(2)(B).
					(2)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
				(3)MortgageeThe
			 term mortgagee means, with respect to a covered mortgage, the
			 original lender under the mortgage and any affiliates, agents, subsidiaries,
			 successors, or assignees of such lender, any subsequent purchaser, trustee, or
			 transferee of the mortgage or credit instrument issued by such lender.
				(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(k)GuidelinesNot later than the expiration of the 30-day
			 period beginning on the date of the enactment of this Act, the Secretary and
			 the Director shall jointly issue guidelines to carry out the program under this
			 section.
			
